Citation Nr: 0433669	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-04 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from August 1986 to January 
1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  

The Board notes that the August 2002 rating decision also 
denied service connection for depression and diabetes 
mellitus, type II.  Thereafter, the veteran submitted a 
notice of disagreement as to all issues and a statement of 
the case was issued in December 2002.  In the veteran's 
substantive appeal (VA Form 9), he indicated that he only 
wished to appeal the denial of service connection for sleep 
apnea and depression.  As such, the issue of entitlement to 
service connection for diabetes mellitus, type II, is 
considered withdrawn.  See 38 C.F.R. § 20.204 (2004).  Also, 
in an August 2003 rating decision, service connection was 
granted for dysthymia, evaluated as 30 percent disabling, 
effective January 24, 2002.  The grant of service connection 
for dysthymia is a full grant of the benefit sought on appeal 
and therefore, such issue is not currently before the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

?	This claim is remanded to obtain a VA examination.
?	This claim is remanded to comply with 38 C.F.R. § 19.31 
(2004).

The veteran contends that his current sleep apnea is a result 
of his service-connected coronary artery disease, status-post 
myocardial infarction.  As such, he claims that service 
connection is warranted.

The Board observes that the veteran is currently service-
connected for coronary artery disease, status-post myocardial 
infarction.  Additionally, the veteran's service medical 
records detail complaints of sinus problems and headaches.  
Also, service examinations in August 1989 and June 1993 
reflect the veteran's complaints of frequent trouble 
sleeping.  The August 1989 examiner indicated that the 
veteran had a positive history of mild insomnia.  

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  For the reasons 
described below, the veteran's claim must be remanded for 
another VA examination.

In March 2003, the veteran was afforded a VA examination.  At 
the time of the examination, the examiner found that the 
veteran's sleep apnea had essentially resolved after the 
veteran had upper airway surgery.  The examiner opined that 
there was no medical reason to believe that the veteran's 
history of sleep apnea is due in any way to his history of 
coronary artery disease.  However, it does not appear that 
the examiner completely reviewed the veteran's claims file, 
to include service medical records detailing the 
aforementioned complaints of sinus problems, headaches, or 
trouble sleeping.  Nor did the examiner give an opinion 
regarding a nexus between the veteran's claimed sleep 
disorder and his military service.  Therefore, remand for a 
clarifying examination opinion is warranted.

Also, VA regulations require that a supplemental statement of 
the case be furnished to the appellant if the RO receives 
additional pertinent evidence after a statement of the case 
or the most recent supplemental statement of the case has 
been issued and before the appeal is certified to the Board 
and the appellate record is transferred to the Board.  38 
C.F.R. § 19.31(b)(1) (2004).  In the present case, following 
the issuance of a supplemental statement of the case in May 
2003, the record shows that relevant additional evidence 
consisting of Louisville VA Medical Center records was 
submitted to the RO prior to the August 2004 certification to 
the Board.  The additional evidence contains medical evidence 
referable to the veteran's claimed sleep apnea and, 
therefore, is pertinent to the claim on appeal.  A remand of 
the case is therefore required to comply with 38 C.F.R. § 
19.31 (2004) (appellant has the right to have that additional 
evidence reviewed by the RO in the first instance unless he 
waives such consideration in writing).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
existence, nature, and etiology of the 
veteran's claimed sleep disorder.  The 
veteran's VA claims folder should be 
provided to the examining physician for 
review in conjunction with the 
examination, to include review of the 
veteran's VA treatment reports and 
service medical records.  Any diagnostic 
testing as the examining physician deems 
necessary should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings. The examining physician should 
offer an opinion as to the current 
diagnosis and etiology of the veteran's 
claimed sleep disorder.  Specifically, 
the examiner should offer an opinion as 
to whether it is "likely" or 
"unlikely" that any current sleep 
disorder was (a) incurred during the 
veteran's military service, to include as 
related to his complaints of frequent 
trouble sleeping, sinus problems, or 
headaches; (b) caused by the veteran's 
service-connected coronary artery 
disease; or (c) increased in severity due 
to the veteran's service-connected 
coronary artery disease.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.  

2.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  

3.  After completing the above, the 
veteran's service connection claim should 
be re-adjudicated, based on the entirety 
of the evidence, to include records 
associated with the claims file after the 
May 2003 supplemental statement of the 
case was issued.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


